Name: 2005/4/EC: Council Decision of 22 December 2004 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Community and the Palestine Liberation Organisation (PLO) for the benefit of the Palestinian Authority of the West Bank and the Gaza Strip concerning reciprocal liberalisation measures and the replacement of Protocols 1 and 2 to the EC-Palestinian Authority Interim Association Agreement
 Type: Decision
 Subject Matter: tariff policy;  international affairs;  EU finance;  European construction;  international trade;  Asia and Oceania
 Date Published: 2006-06-13; 2005-01-05

 5.1.2005 EN Official Journal of the European Union L 2/4 COUNCIL DECISION of 22 December 2004 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Community and the Palestine Liberation Organisation (PLO) for the benefit of the Palestinian Authority of the West Bank and the Gaza Strip concerning reciprocal liberalisation measures and the replacement of Protocols 1 and 2 to the EC-Palestinian Authority Interim Association Agreement (2005/4/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with the first sentence of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) Article 12 of the Euro-Mediterranean Interim Association Agreement on trade and cooperation between the European Community, of the one part, and the Palestine Liberation Organisation (PLO) for the benefit of the Palestinian Authority of the West Bank and the Gaza Strip (1) (hereinafter the Palestinian Authority), of the other part, in force since 1 July 1997 and hereinafter referred to as the Interim Association Agreement, states that the Community and the Palestinian Authority shall progressively establish a greater liberalisation, inter alia, of their trade in agricultural products. Further, Article 14 provides that, from 1 January 1999, the Community and the Palestinian Authority are to examine the situation in order to determine the liberalisation measures to be applied by the Community and the Palestinian Authority from 1 January 2000, in accordance with the objective referred to in the said Article 12. (2) The Commission has, on behalf of the Community, negotiated an Agreement in the form of an Exchange of Letters with a view to replacing Protocols 1 and 2 to the Interim Association Agreement. (3) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (2), HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters between the European Community and the Palestine Liberation Organisation (PLO) for the benefit of the Palestinian Authority of the West Bank and the Gaza Strip concerning reciprocal liberalisation measures and the replacement of Protocols 1 and 2 to the EC-Palestinian Authority Interim Association Agreement between the European Community and the Palestinian Authority is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The measures necessary for the implementation of Protocols 1 and 2 shall be adopted in accordance with the procedure referred to in Article 3. Article 3 1. The Commission shall be assisted by the committees established by the corresponding provisions of the regulations on the common organisation of markets or by the Customs Code Committee established by Article 248a of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (3). 2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply. The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month. 3. The Committee shall adopt its Rules of Procedure. Article 4 The President of the Council is hereby authorised to designate the person empowered to sign the Agreement so as to bind the Community. Done at Brussels, 22 December 2004. For the Council The President C. VEERMAN (1) OJ L 187, 16.7.1997, p. 3. (2) OJ L 184, 17.7.1999, p. 23. (3) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Commission Regulation (EC) No 60/2004 (OJ L 9, 15.1.2004, p. 8). AGREEMENT in the form of an Exchange of Letters between the European Community and the Palestine Liberation Organisation (PLO) for the benefit of the Palestinian Authority of the West Bank and the Gaza Strip concerning reciprocal liberalisation measures and the replacement of Protocols 1 and 2 to the EC-Palestinian Authority Interim Association Agreement Sir, I have the honour to refer to the negotiations which took place under Article 12 of the Euro-Mediterranean Interim Association Agreement between the European Community, of the one part, and the Palestine Liberation Organisation (PLO) for the benefit of the Palestinian Authority of the West Bank and the Gaza Strip (hereinafter the Palestinian Authority), of the other part (hereinafter the Interim Association Agreement), in force since 1 July 1997, which states that the Community and the Palestinian Authority shall progressively establish greater liberalisation, inter alia, of their trade in agricultural products of interest to both Parties. These negotiations were held in accordance with the provisions of Article 14, which stipulates that, from 1 January 1999, the Community and the Palestinian Authority shall examine the situation in order to determine the measures to be applied by the Community and the Palestinian Authority from 1 January 2000 in accordance with the objective set out in said Article 12. On the conclusion of the negotiations, the two Parties agreed to the following: 1. Protocols 1 and 2 to the Interim Association Agreement and their annexes shall be replaced by Protocols 1 and 2 and their annexes appearing in Annexes I and II to this Exchange of Letters; 2. the Agreement in the form of an Exchange of Letters between the Community and the Palestinian Authority annexed to the Interim Association Agreement, relating to Protocol 1 and concerning imports into the Community of fresh cut flowers and flower buds falling within subheading 0603 10 of the Common Customs Tariff, is hereby repealed; 3. no later than in 2007, the Community and the Palestinian Authority will assess the situation with a view to determining the liberalisation measures to be applied by the Community and the Palestinian Authority from 1 January 2008, in accordance with the objective laid down in Article 12 of the Interim Association Agreement. The provisions of this Agreement in the form of an Exchange of Letters shall apply from 1 January 2005. I would be grateful if you could inform me of the agreement of your Government to the above. Please accept, Sir, the assurance of my highest consideration. On behalf of the Council of the European Union Sir, I have the honour to acknowledge receipt of your letter of todays date, worded as follows: I have the honour to refer to the negotiations which took place under Article 12 of the Euro-Mediterranean Interim Association Agreement between the European Community, of the one part, and the Palestine Liberation Organisation (PLO) for the benefit of the Palestinian Authority of the West Bank and the Gaza Strip (hereinafter the Palestinian Authority), of the other part (hereinafter the Interim Association Agreement), in force since 1 July 1997, which states that the Community and the Palestinian Authority shall progressively establish greater liberalisation, inter alia, of their trade in agricultural products of interest to both Parties. These negotiations were held in accordance with the provisions of Article 14, which stipulates that, from 1 January 1999, the Community and the Palestinian Authority shall examine the situation in order to determine the measures to be applied by the Community and the Palestinian Authority from 1 January 2000 in accordance with the objective set out in said Article 12. On the conclusion of the negotiations, the two Parties agreed to the following: 1. Protocols 1 and 2 to the Interim Association Agreement and their annexes shall be replaced by Protocols 1 and 2 and their annexes appearing in Annexes I and II to this Exchange of Letters; 2. the Agreement in the form of an Exchange of Letters between the Community and the Palestinian Authority annexed to the Interim Association Agreement, relating to Protocol 1 and concerning imports into the Community of fresh cut flowers and flower buds falling within subheading 0603 10 of the Common Customs Tariff, is hereby repealed; 3. no later than in 2007, the Community and the Palestinian Authority will assess the situation with a view to determining the liberalisation measures to be applied by the Community and the Palestinian Authority from 1 January 2008, in accordance with the objective laid down in Article 12 of the Interim Association Agreement. The provisions of this Agreement in the form of an Exchange of Letters shall apply from 1 January 2005. I would be grateful if you could inform me of the agreement of your Government to the above. I have the honour to inform you of the agreement of the Palestinian Authority to the contents of this letter. Please accept, Sir, the assurance of my highest consideration. For the Palestinian Authority ANNEX I PROTOCOL 1 concerning the arrangements applicable to imports into the Community of agricultural products originating in the West Bank and the Gaza Strip 1. The products listed in the Annex, originating in the West Bank and the Gaza Strip shall be admitted for importation into the Community, according to the conditions contained hereafter and in the Annex. (a) Customs duties are eliminated or reduced as indicated in column a. (b) For certain products, for which the Common Customs Tariff provides the application of an ad valorem duty and a specific duty, the rates of reduction, indicated in columns a and c, only apply to the ad valorem duty. However, for the product corresponding to the subheading 1509 10, the duty reduction applies to the specific duty. (c) For certain products, customs duties are eliminated within the limit of the tariff quotas listed in column b for each of them; the tariff quotas shall apply on an annual basis from 1 January to 31 December, unless otherwise specified. (d) For the quantities imported in excess of the quotas, the common customs duties are, according to the product concerned, applied in full or reduced, as indicated in column c. 2. For certain products, the exemption of customs duties is granted in the framework of reference quantities as indicated in column d. Should the volume of imports of one of these products exceed the reference quantity, the Community, having regard to an annual review of trade flows which it shall carry out, may make the product in question subject to a Community tariff quota, the volume of which shall be equal to the reference quantity. In that case, for quantities imported in excess of the quota, the common customs duty is, according to the product concerned, applied in full or reduced as indicated in column c. 3. For the first year of application, the volumes of the tariff quotas and the reference quantities shall be calculated as a pro rata of the basic volumes, taking into account the period elapsed before the date of entry into force of this Protocol. 4. For some products listed in the Annex, the volume of the tariff quota is increased twice, on the basis of the volume indicated in column e. The first increase takes place on the date when each tariff quota is opened for the second time. ANNEX TO PROTOCOL 1 CN Code (1) Description (2) Reduction of the MFN customs duty (%) (3) Tariff quota (t, unless otherwise indicated) Reduction of the MFN customs duty beyond current or possible tariff quota (%) (3) Reference quantity (t, unless otherwise indicated) Specific provisions a b c d e 0409 00 00 Natural honey 100 500 0 point 4  yearly increase of 250 t ex06 03 10 Cut flowers and flower buds, fresh 100 2 000 0 point 4  yearly increase of 250 t 0702 00 00 Tomatoes, fresh or chilled, from 1 December to 31 March 100 60 2 000 ex07 03 10 Onions, fresh or chilled, from 15 February to 15 May 100 60 0709 30 00 Aubergines (eggplants), fresh or chilled, from 15 January to 30 April 100 60 3 000 ex07 09 60 Fruits of the genus Capsicum or of the genus Pimenta, fresh or chilled: 0709 60 10 Sweet peppers 100 40 1 000 0709 60 99 Other 100 80 0709 90 70 Courgettes, fresh or chilled, from 1 December to end of February 100 60 300 ex07099090 Wild onions of the species Muscari comosum, fresh or chilled, from 15 February to 15 May 100 60 0710 80 59 Fruits of the genus Capsicum or Pimenta, other than sweet peppers, uncooked or cooked by steaming or boiling in water, frozen 100 80 0711 90 10 Fruits of the genus Capsicum or Pimenta, other than sweet peppers, provisionally preserved but unsuitable in that state for immediate consumption 100 80 0712 31 00 0712 32 00 0712 33 00 0712 39 00 Mushrooms, wood ears (Auricularia spp.), jelly fungi (Tremella spp.) and truffles, dried 100 500 0 ex08 05 10 Oranges, fresh 100 60 25 000 ex08 05 20 Mandarins (including tangerines and satsumas); clementines, wilkings and similar citrus hybrids, fresh 100 60 500 0805 40 00 Grapefruit 100 80 ex08055010 Lemons (Citrus limon, Citrus limonum), fresh 100 40 800 0806 10 10 Fresh table grapes, from 1 February to 14 July 100 1 000 0 point 4  yearly increase of 500 t 0807 19 00 Melons (excluding watermelons), fresh, from 1 November to 31 May 100 50 10 000 0810 10 00 Fresh strawberries, from 1 November to 31 March 100 2 000 0 point 4  yearly increase of 500 t 0812 90 20 Oranges, provisionally preserved, but unsuitable in that state for immediate consumption 100 80 0904 20 30 Fruits of the genus Capscium or of the genus Pimenta, other than sweet peppers, dried, neither crushed or ground 100 80 1509 10 Virgin olive oil 100 2 000 0 point 4  yearly increase of 500 t 2001 90 20 Fruits of the genus Capsicum, other than sweet peppers or pimentos, prepared or preserved by vinegar or acetic acid 100 80 2005 90 10 Fruits of the genus Capsicum, other than sweet peppers or pimentos, prepared or preserved otherwise than by vinegar or acetic acid, not frozen 100 80 (1) CN codes corresponding to Regulation (EC) No 1789/2003 (OJ L 281, 30.10.2003, p. 1). (2) Without prejudice to the rules for the interpretation of the combined nomenclature, the description of the products is deemed to be indicative only, the preferential scheme being determined, for the purposes of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. (3) Duty reduction applies only to ad valorem customs duties. However, for the product corresponding to the subheading 1509 10, the duty reduction applies to the specific duty. ANNEX II PROTOCOL 2 concerning the arrangements applicable to imports into the West Bank and the Gaza Strip of agricultural products originating in the Community 1. The products listed in the Annex originating in the Community shall be admitted for importation into the West Bank and the Gaza Strip according to the conditions contained herein and in the Annex. 2. Import duties on imports are either eliminated or reduced to the level indicated in column a, within the limit of the annual tariff quota listed in column b, and subject to the specific provisions indicated in column c. 3. For the quantities imported in excess of the tariff quotas, the general customs duties applied to third countries shall apply, subject to the specific provisions indicated in column c. 4. For the first year of application, the volumes of the tariff quotas and the reference quantities shall be calculated as a pro rata of the basic volumes, taking into account the period elapsed before the date of entry into force of this Protocol. ANNEX TO PROTOCOL 2 CN Code Description Duty (%) Tariff quota (t, unless otherwise indicated) Specific provisions a b c 0102 90 71 Live bovine animals, of a weight exceeding 300 kg, for slaughter, other than heifers and cows 0 300 0202 30 90 Meat of bovine animals, boneless excluding forequarters, compensated quarters, crop, chuck and blade and brisket cuts, frozen 0 200 0206 22 00 Edible livers of bovine animals frozen 0 100 0406 Cheese and curd 0 200 0407 00 19 Poultry eggs for hatching, other than those of turkeys or geese 0 120 000 pieces 1101 00 15 Flour of common wheat and spelt 0 13 000 2309 90 99 Other preparations of a kind used in animal feeding 2 100